                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MICHELE OSTWALD,                                   CASE NO. C19-0685-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    THE HARTFORD INSURANCE COMPANY
      OF THE MIDWEST,
13
                            Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18          This matter comes before the Court on the parties’ stipulated motion for filing an

19   amended complaint (Dkt. No. 14). The motion is GRANTED. Plaintiff is GRANTED leave to

20   file the proposed amended complaint (Dkt. No. 14-1) and shall do so by August 5, 2019.

21          DATED this 29th day of July 2019.

22                                                         William M. McCool
                                                           Clerk of Court
23
                                                           s/Tomas Hernandez
24
                                                           Deputy Clerk
25

26


     MINUTE ORDER
     C19-0685-JCC
     PAGE - 1
